Citation Nr: 1700074	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-11 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an initial compensable rating for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1973 to October 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2006 and February 2009 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim to reopen his service connection claim for a bilateral knee disability and granted service connection for a skin disability with an assigned noncompensable rating, respectively.  The matters were subsequently transferred to St. Petersburg, Florida which has jurisdiction.

In July 2010, the Board reopened the claims for service connection for left and right knee disabilities and remanded the claims for further development, to include a VA examination.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDING OF FACT

The Veteran died in November 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 	 § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.		 38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2015).



ORDER

The appeal is dismissed.



			
               NATHANIEL J. DOAN                               A. C. MACKENZIE
Veterans Law Judge                                    Veterans Law Judge
           Board of Veterans' Appeals                         Board of Veterans' Appeals



_____________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


